DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 09/27/2022, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 09/27/2022 have been fully considered but they are not persuasive.
Applicants state that “The combination of Grabs and Ambati does not teach or suggest each of the above- recited features of claim 1. For example, Grabs and Ambati do not teach or suggest "determining whether a machine learning model of the first machine learning models is temporally valid with respect to a particular data event of the event stream based on the punctuation event," as recited by claim 1”, “As is evident, Ambati also fails at disclosing that a machine learning model is selectively determined from a plurality of machine learning models based on a temporal validity thereof”.	The examiner disagrees. 1. under 35 USC 103(a) rejection, please consider the prior art as whole. 2. Prior art Grabs et al. teach all the limitation of claim 1 (please see the rejection of claim 1) include determining whether a query processing engine of the first query processing engine is temporally valid with respect to a particular data event of the event stream based on the punctuation event (par 0011, “The method includes, after receiving the first event object, receiving a punctuation event object that includes a punctuation timestamp indicating a time subsequent to the first validity start time. The punctuation event object indicates that event objects received at the computer system after the punctuation event object will have validity start times later than the time indicated by the punctuation timestamp. The method further includes setting the first validity end time to a value later than or equal to the time indicated by the punctuation timestamp”, par 0023, “Subsequent to receiving the event object 104, the input adapter 108 may receive the punctuation event object 106 with the punctuation timestamp "1+c." Upon receiving the punctuation event object 106, the query processing engine 110 may determine that the validity end time of event object may not be earlier than "1+c." For example, the query processing engine 110 may set the validity end time of the event object 104 to Vend=2 (e.g., when a subsequent event object having Vstart=2 is received). A finalized result object 118 may be generated by the event processing engine 110 and may be transmitted to the sink 120 by the output adapter 114”, par 0038-0041, “after receiving the first event object, receiving a punctuation event object including a punctuation timestamp indicating a time subsequent to the first validity start time, at 304. The punctuation event object indicates that event objects received at the computer system after the punctuation event object will have validity start times later than the time indicated by the punctuation timestamp”), except determining whether a machine learning model of machine learning models is valid. In related endeavor, prior art Ambati et al. teach disclose determining whether a machine learning model of machine learning models is valid (par 0030, par 0045, “The accumulated dataset may be sorted into multiple versions of training and validation data based on different time periods and stored as training data 122 and validation data 123, respectively. For example, a first version of training and validation data may correspond to input data associated with the last six months. A second version of training and validation data may correspond to input data associated with the last two weeks…... Each version of training and validation data may be used to train/validate at least one of the machine learning models 127“, par 0069-0080, “The accumulated dataset may be sorted into multiple versions of training and validation data based on different time periods. … A version of training and validation data is comprised of a plurality of entries having corresponding features, feature values, and/or prediction labels … A distribution of feature values associated with a feature is determined. It is determined whether the distribution of feature values associated with a feature satisfies a threshold variation. In the event the feature values associated with the feature satisfy the threshold variation, the feature is retained and included in the subset of training features … The one or more machine learning models are trained using training data associated with one of the versions of training and validation data. … the one or more machine learning models are validated using validation data corresponding to the version of training and validation data that trained the one or more machine learning models … The first plurality of machine learning models may be validated using validation data associated with the first version of training and validation data. The second plurality of machine learning models may be validated using validation data associated with the second version of training and validation data” ….disclose multiple time-based versions of training and validation data associated with the one or more machine learning models). It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Grab et al. to introduce the concept of a time-based ensemble machine learning model which disclose multiple time-based versions of training and validation data associated with the one or more machine learning models, as taught by Ambati et al., with a method in a streaming node for determining a query processing engine for an event stream comprising a plurality of data events, as taught by Grab et al., to perform a method in a streaming node for determining a machine learning model for an event stream comprising a plurality of data events to select time-based machine learning model based on punctuation event associated timestamp (extend to machine learning model area from a query processing engine) to determine the input data with time period with available model to improve the accuracy of the machine learning model. So the reject of independent claim 1 would be maintained (same reason for independent claims 8 and 15 and dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, 19-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2011/0093866 to Grabs et al. in view of U.S. PGPubs 2018/0293501 to Ambati et al.

Regarding claim 1, Grab et al. teach a method in a streaming node for determining a query processing engine for an event stream comprising a plurality of data events (abstract, par 0001, “Methods, systems, and computer-readable media are disclosed for time-based event processing using punctuation events. A particular method includes receiving a first event object comprising a first validity start time and a first validity end time, where the first validity end time is initially undefined. A punctuation object is received after the first event object”), comprising: 
receiving a punctuation event for a plurality of first query processing engines (abstract, “A punctuation object is received after the first event object. The punctuation event object has a punctuation timestamp indicating a time subsequent to the first validity start time. The punctuation event object indicates that event objects to be received at the computer system after the punctuation event object have validity start times later than the time indicated by the punctuation timestamp. The method includes setting the first validity end time to a value later than or equal to the time indicated by the punctuation timestamp”, par 0003, “The present disclosure describes time-based event processing using punctuation events. Punctuation events having a punctuation timestamp are received by an event processing system. A punctuation event "promises" the event processing system that no subsequently received events will have a validity time period that starts earlier than the punctuation timestamp”, par 0014-0017, “FIG. 1 is a block diagram to illustrate a particular embodiment of a system 100 to perform time-based event processing using punctuation events (e.g., represented by an illustrative punctuation event object 106) … The query processing engine 110 is also configured to receive punctuation event objects, such as the punctuation event object 106. Each punctuation event object includes a punctuation timestamp”);
determining whether a query processing engine of the first query processing engine is temporally valid with respect to a particular data event of the event stream based on the punctuation event (par 0011, “The method includes, after receiving the first event object, receiving a punctuation event object that includes a punctuation timestamp indicating a time subsequent to the first validity start time. The punctuation event object indicates that event objects received at the computer system after the punctuation event object will have validity start times later than the time indicated by the punctuation timestamp. The method further includes setting the first validity end time to a value later than or equal to the time indicated by the punctuation timestamp”, par 0023, “Subsequent to receiving the event object 104, the input adapter 108 may receive the punctuation event object 106 with the punctuation timestamp "1+c." Upon receiving the punctuation event object 106, the query processing engine 110 may determine that the validity end time of event object may not be earlier than "1+c." For example, the query processing engine 110 may set the validity end time of the event object 104 to Vend=2 (e.g., when a subsequent event object having Vstart=2 is received). A finalized result object 118 may be generated by the event processing engine 110 and may be transmitted to the sink 120 by the output adapter 114”, par 0038-0041, “after receiving the first event object, receiving a punctuation event object including a punctuation timestamp indicating a time subsequent to the first validity start time, at 304. The punctuation event object indicates that event objects received at the computer system after the punctuation event object will have validity start times later than the time indicated by the punctuation timestamp”); and 
in response to determining that the query processing engine is temporally valid, providing the particular data event to the determined query processing engine (par 0016, “The query processing engine 110 is configured to execute the query 112 with respect to event objects (e.g., the event object 104) to generate result objects (e.g., the result objects 116 and 118). Validity start times and validity end times may enable the query processing engine 110 to execute time-based queries (e.g., the query 112 may be a continuously executing limited latency query such as a sliding window query or a hopping window query). For example, an event may be "valid" during the time period between the event's validity start time and validity end time, and may be "invalid" during other times”), the determined query processing engine configured to perform a scoring operation with respect to the particular data event (par 0001, “event processing applications receive events, analyze the events, and output results (e.g., proposed actions) based on the analysis of the events”, par 0004, “The use of punctuation events may enable event processing systems to produce multiple query results with respect to events. For example, a "preliminary" result may be produced with respect to a particular event when a subsequent punctuation event is received, because the event processing system may infer that the payload of the particular event is finalized, even though the validity time period of the particular event may not be finalized”, par 0016, “The query processing engine 110 is configured to execute the query 112 with respect to event objects (e.g., the event object 104) to generate result objects (e.g., the result objects 116 and 118), par 0048, “in FIG. 1 a plurality of finalized results (e.g., represented by finalized result objects such as the finalized result object 118) may be generated”).  
But Grab et al. do not explicitly teach determining whether a machine learning model of the first machine learning models is temporally valid with respect to a particular data event of the event stream, and in response to determining that the machine learning model is temporally valid, providing the particular data event to the determined machine learning model, the determined machine learning model configured to perform a scoring operation with respect to the particular data event.
In related endeavor, Ambati et al. teach disclose a time-based ensemble machine learning model (par 0018), determining whether a machine learning model of the first machine learning models is temporally valid with respect to a particular data event of the event stream (par 0030, par 0045, “The accumulated dataset may be sorted into multiple versions of training and validation data based on different time periods and stored as training data 122 and validation data 123, respectively. For example, a first version of training and validation data may correspond to input data associated with the last six months. A second version of training and validation data may correspond to input data associated with the last two weeks…... Each version of training and validation data may be used to train/validate at least one of the machine learning models 127“, par 0069-0080, “The accumulated dataset may be sorted into multiple versions of training and validation data based on different time periods. For example, a first version of training and validation data may correspond to input data associated with the last six months. A second version of training and validation data may correspond to input data associated with the last two weeks. A version of training and validation data is comprised of a plurality of entries having corresponding features, feature values, and/or prediction labels … A distribution of feature values associated with a feature is determined. It is determined whether the distribution of feature values associated with a feature satisfies a threshold variation. In the event the feature values associated with the feature satisfy the threshold variation, the feature is retained and included in the subset of training features … The one or more machine learning models are trained using training data associated with one of the versions of training and validation data. For example, a first machine learning model may be trained using training data associated with a first version of training and validation data and a second machine learning model may be trained using training data associated with a second version of training and validation data. The first version of training and validation data and second version of training and validation data correspond to different time periods … the one or more machine learning models are validated using validation data corresponding to the version of training and validation data that trained the one or more machine learning models … The first plurality of machine learning models may be validated using validation data associated with the first version of training and validation data. The second plurality of machine learning models may be validated using validation data associated with the second version of training and validation data”), in response to determining that the machine learning model is temporally valid, providing the particular data event to the determined machine learning model (par 0069-0080, “The one or more machine learning models are trained using training data associated with one of the versions of training and validation data. For example, a first machine learning model may be trained using training data associated with a first version of training and validation data and a second machine learning model may be trained using training data associated with a second version of training and validation data. The first version of training and validation data and second version of training and validation data correspond to different time periods … the one or more machine learning models are validated using validation data corresponding to the version of training and validation data that trained the one or more machine learning models … The first plurality of machine learning models may be validated using validation data associated with the first version of training and validation data. The second plurality of machine learning models may be validated using validation data associated with the second version of training and validation data”), the determined machine learning model configured to perform a scoring operation with respect to the particular data event (par 0023-0025, par 0054-0057, “The validation data may verify the accuracy of the trained machine learning model. A machine learning model may undergo one or more iterations of training/validation until a threshold validation score (e.g., accuracy) is reached”, par 0079-0083, “The ensemble model is configured to output a prediction label that is based on the output of the one or more machine learning models”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Grab et al. to include determining whether a machine learning model of the first machine learning models is temporally valid with respect to a particular data event of the event stream, and in response to determining that the machine learning model is temporally valid, providing the particular data event to the determined machine learning model, the determined machine learning model configured to perform a scoring operation with respect to the particular data event as taught by Ambati et al. to combine a punctuation event, as taught by Grab et al., with a time-based ensemble machine learning model, as taught by Ambati et al., to select time-based machine learning model based on punctuation event associated timestamp to determine the input data with time period to improve the accuracy of the machine learning model.

Regarding claim 2, Grab et al. as modified by Ambati et al. teach all the limitation of claim 1, and further teach further comprising: in response to determining that none of the first machine learning models are temporally valid, holding the particular data event until a second punctuation event that indicates that a second machine learning model is temporally valid is received (Grab et al.: claim 1 and 4-6, “wherein when the second validity start time is subsequent to the time indicated by the punctuation timestamp, the method further comprises: after receiving the second event object, receiving a second punctuation event object comprising a second punctuation timestamp indicating a time subsequent to the second validity start time, wherein the second punctuation event object indicates that event objects to be received at the computer system after the second punctuation event object have validity start times later than the time indicated by the second punctuation timestamp; and setting the second validity end time to a second value later than or equal to the time indicated by the second punctuation timestamp”, Ambati et al.: par 0069-0080, “The one or more machine learning models are trained using training data associated with one of the versions of training and validation data. For example, a first machine learning model may be trained using training data associated with a first version of training and validation data and a second machine learning model may be trained using training data associated with a second version of training and validation data. The first version of training and validation data and second version of training and validation data correspond to different time periods”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 3, Grab et al. as modified by Ambati et al. teach all the limitation of claim 2, and further teach wherein the punctation event comprises a first timestamp that indicates a latest time period for which there is a temporally valid machine learning model of the machine learning models, and wherein each data event of the event stream comprises a second timestamp (Grab et al.: abstract, par 0011, “ A particular method includes receiving a first event object comprising a first validity start time and a first validity end time, where the first validity end time is initially undefined. A punctuation object is received after the first event object. The punctuation event object has a punctuation timestamp indicating a time subsequent to the first validity start time. The punctuation event object indicates that event objects to be received at the computer system after the punctuation event object have validity start times later than the time indicated by the punctuation timestamp”, par 0013, “cause the computer to receive a plurality of unfinalized event objects, where each unfinalized event object includes a validity start time and a validity end time that is initially undefined. The computer-readable medium also includes instructions, that when executed by the computer, cause the computer to generate a plurality of preliminary results with respect to the plurality of unfinalized event objects. The computer-readable medium further includes instructions, that when executed by the computer, cause the computer to receive a punctuation event including a punctuation timestamp indicating a time subsequent to the validity start times of each of the unfinalized events”, also see par 0017-0020, claim 6, Ambati et al.: par 0019, par 0043, “ The prediction label may indicate that the entry is associated with abnormal behavior. The prediction labels may be stored as prediction labels 124. Each set of input data may be associated with a particular time period (e.g., hour, day, week, etc.). For example, a timestamp may be assigned to a set of input data. A plurality of input datasets may be received from storage system 110 and accumulated over a period of time to generate an accumulated dataset”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 5, Grab et al. as modified by Ambati et al. teach all the limitation of claim 1, and further teach wherein said receiving the punctuation event comprises: receiving the punctuation event based on a machine learning model journal that maintains a time range for each of the first machine learning models, each time range specifying a range of time in which a corresponding machine learning model of the first machine learning models is valid (Grab et al.: abstract, par 0011, “ A particular method includes receiving a first event object comprising a first validity start time and a first validity end time, where the first validity end time is initially undefined. A punctuation object is received after the first event object. The punctuation event object has a punctuation timestamp indicating a time subsequent to the first validity start time. The punctuation event object indicates that event objects to be received at the computer system after the punctuation event object have validity start times later than the time indicated by the punctuation timestamp”, par 0013, “cause the computer to receive a plurality of unfinalized event objects, where each unfinalized event object includes a validity start time and a validity end time that is initially undefined. The computer-readable medium also includes instructions, that when executed by the computer, cause the computer to generate a plurality of preliminary results with respect to the plurality of unfinalized event objects. The computer-readable medium further includes instructions, that when executed by the computer, cause the computer to receive a punctuation event including a punctuation timestamp indicating a time subsequent to the validity start times of each of the unfinalized events”, also see par 0017-0020, claim 6, Ambati et al.: par 0019, par 0043, “ The prediction label may indicate that the entry is associated with abnormal behavior. The prediction labels may be stored as prediction labels 124. Each set of input data may be associated with a particular time period (e.g., hour, day, week, etc.). For example, a timestamp may be assigned to a set of input data. A plurality of input datasets may be received from storage system 110 and accumulated over a period of time to generate an accumulated dataset”, par 0030, par 0045, par 0069-0080, “The accumulated dataset may be sorted into multiple versions of training and validation data based on different time periods and stored as training data 122 and validation data 123, respectively. For example, a first version of training and validation data may correspond to input data associated with the last six months. A second version of training and validation data may correspond to input data associated with the last two weeks…... Each version of training and validation data may be used to train/validate at least one of the machine learning models 127“). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 6, Grab et al. as modified by Ambati et al. teach all the limitation of claim 5, and further teach wherein the machine learning model journal is populated with the time range for each of the first machine learning models by a discovery entity configured to discover machine learning models that are available for performing scoring operations with respect to the event stream (Grab et al.: abstract, par 0011, “ A particular method includes receiving a first event object comprising a first validity start time and a first validity end time, where the first validity end time is initially undefined. A punctuation object is received after the first event object. The punctuation event object has a punctuation timestamp indicating a time subsequent to the first validity start time. The punctuation event object indicates that event objects to be received at the computer system after the punctuation event object have validity start times later than the time indicated by the punctuation timestamp”, par 0013, “cause the computer to receive a plurality of unfinalized event objects, where each unfinalized event object includes a validity start time and a validity end time that is initially undefined. The computer-readable medium also includes instructions, that when executed by the computer, cause the computer to generate a plurality of preliminary results with respect to the plurality of unfinalized event objects”, Ambati et al.: par 0019, par 0043, “ The prediction label may indicate that the entry is associated with abnormal behavior. The prediction labels may be stored as prediction labels 124. Each set of input data may be associated with a particular time period (e.g., hour, day, week, etc.). For example, a timestamp may be assigned to a set of input data. A plurality of input datasets may be received from storage system 110 and accumulated over a period of time to generate an accumulated dataset”, par 0030, par 0045, “The accumulated dataset may be sorted into multiple versions of training and validation data based on different time periods and stored as training data 122 and validation data 123, respectively. For example, a first version of training and validation data may correspond to input data associated with the last six months. A second version of training and validation data may correspond to input data associated with the last two weeks…... Each version of training and validation data may be used to train/validate at least one of the machine learning models 127“, par 0069-0080, “The first plurality of machine learning models may be validated using validation data associated with the first version of training and validation data. The second plurality of machine learning models may be validated using validation data associated with the second version of training and validation data”, par 0023-0025, par 0054-0057, “The validation data may verify the accuracy of the trained machine learning model. A machine learning model may undergo one or more iterations of training/validation until a threshold validation score (e.g., accuracy) is reached”, par 0079-0083, “The ensemble model is configured to output a prediction label that is based on the output of the one or more machine learning models”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 7, Grab et al. as modified by Ambati et al. teach all the limitation of claim 6, and further teach wherein at least one of the machine learning model journal or the discovery entity are maintained by an entity external to the streaming node (Grab et al.: “It should also be noted that a frequency of occurrence of punctuation event objects at the system 100 may be user-defined or system-controlled. “, Ambati et al.: par 0027, par 0095, “an indication of one or more false positives is received. A user of the reviewer system may indicate that an entry is a true positive or a false positive“, par 0062, “A user of abnormal behavior viewer 132 may indicate whether an alert is a true positive or a false positive. The user feedback may be provided to abnormal behavior detection platform 120 to retrain the one or more machine learning models 127”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 8, Grab et al. teach a streaming node, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising: a temporal joiner configured to and a scoring operator configured to (Fig 5, abstract, par 0012, par 0050, par 0056). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 9-10 and 12-14, Grab et al. as modified by Ambati et al. teach all the limitation of claim 8, the claims 9-10 and 12-14 similar in scope to claims 2-3 and 5-7 and are rejected under the same rational.

Regarding claim 15, Grab et al. teach a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor of a computing device, perform a method (par 0013, par 0051). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale. Notes: no 35USC 101 because the medium is non-transitory (see specification par 0091).

Regarding claims 16-17 and 19-20, Grab et al. as modified by Ambati et al. teach all the limitation of claim 15, the claims 16-17 and 19-20 similar in scope to claims 2-3 and 5-6 and are rejected under the same rational.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 4, 11, and 18, including " wherein the temporal joiner is further configured to: determine whether the second timestamp of the particular data event is less than or equal to the first timestamp of the punctuation event; in response to determining that the second timestamp of the particular data event is less than or equal to the first timestamp of the punctuation event, determine that the machine learning model is temporally valid with respect to the particular data event; and in response to determining that the second timestamp of the particular data event is greater than the first timestamp of the punctuation event, determine that none of the first machine learning models are temporally valid with respect to the particular data event".

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616